DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.
Applicant’s election without traverse of Group IB, claims 1-4 and 12-15 in the reply filed on April 28, 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2022.
Specification
The disclosure is objected to because of the following informalities: In the substitute specification pp.14-15 Table 1-1 improperly straddles the two pages without retaining column integrity (need headers for the continued columns on p. 15, 37 CFR 1.58(b) and MPEP 608.01(I)).  
Appropriate correction is required.
Claim Interpretation
Applicant has defined the term “mechanical engagement device” as a connecting means including a pair of engaging tools enabling mechanical engagement (substitute specification p. 7 lines 31-34) and has used the term “load support body” to mean run-flat load support body (for example substitute specification p. 1 lines 7-12), which definition and usage determines the broadest reasonable interpretation of these terms (MPEP 2111, 2111.01).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	Specifically, a) applicant’s definition of “mechanical engagement device” noted in paragraph 6 above (connecting means including a pair of engaging tools enabling mechanical engagement) modifies the generic placeholder “device” by sufficient structure for performing the claimed function, and b) once the “load support body” on an inner side of each of the sidewall portions is clarified to be a pair of run-flat load support bodies one on an inner side of each of the sidewall portions as set forth in paragraph 6 above and paragraph 11 below, one of ordinary skill in the art would have understood the claimed “load support body” to be one of the art-recognized class of run-flat support structures (MPEP 2181(I)(C): “A limitation will not invoke 35 U.S.C. 112(f)  if there is a structural modifier that further describes the term "means" or the generic placeholder. For example, although a generic placeholder like "mechanism" standing alone may invoke 35 U.S.C. 112(f)  when coupled with a function, it will not invoke 35 U.S.C. 112(f)  when it is preceded by a structural modifier (e.g., "detent mechanism"). Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786 (holding that the term "detent mechanism" did not invoke 35 U.S.C. 112, sixth paragraph because the structural modifier "detent" denotes a type of structural device with a generally understood meaning in the mechanical arts).”).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 	Applicant now recites in claim 1 that the mechanical engagement device is disposed “only outside of the tread portion”, however the original disclosure supports only the mechanical engagement device being disposed -- only on the inner surface of the respective sidewall portion -- ; for purposes of this examination claim 1 will be so construed, but correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Although there is no explicit definition of the claimed “inner side of each of the sidewall portions” in the original disclosure, one of ordinary skill in the art would have understood the claimed “inner side of each of the sidewall portions” to be the inner side of each portion of the tire between a line perpendicular to the tire inner surface and passing through the respective tread ground contact edge and a line perpendicular to the tire inner surface and passing through the rim contact point of the respective bead portion outersurface when the tire is mounted on a standard rim and inflated to the tire’s standard internal pressure; if this is not what applicant intended, clarification is required.
  	To correct the new matter problem in paragraph 9 above, to clarify that the “load support body” on an inner side of each of the sidewall portions is a pair of run-flat load support bodies (otherwise objects of invention are not obtained, substitute specification p. 1 line 5 - p. 2 line 35), and to provide proper grammar and antecedent basis applicant should amend the claims such that in claim 1 line 6 “a load support body” is changed to -- a pair of run-flat load support bodies -- and after “direction” is inserted -- , one -- , line 7 before “sidewall portion” is inserted -- respective -- , line 8 before “sidewall portion” is inserted -- respective -- , and line 9 “outside of the tread portion” is changed to -- on the inner surface of the respective sidewall portion -- ; in claim 3 line 5 before “sidewall portion” is inserted -- respective -- and line 6 before “load support body” is inserted -- respective -- ; in claim 13 line 3 before “load support body” is inserted -- respective -- , line 4 before “sidewall portion” is inserted -- respective -- and “other region the load support body” is changed to -- the other part of the region the respective load support body -- , and lines 5-6 “sidewall portion without being interposed by the mechanical engagement device” is changed to -- respective sidewall portion during run-flat traveling without the mechanical engagement device being interposed therebetween -- ; in claim 14 line 2 before “sidewall portion” is inserted -- respective -- and line 3 before “load support body” is inserted -- respective -- ; and in claim 15 lines 2-3 are rewritten as -- the respective load support body includes the surface contacting the inner surface of the respective sidewall portion as an outer wall surface and an inner wall surface facing a tire inner cavity side, and the -- .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2018/009606 A1 (equivalent to US Patent Application Publication 2019/0184767 A1) having an effective filing date of July 6, 2016 in view of US Patent Application Publication 2015/0027607 A1 and Campagna (4,371,023).
 	The only difference between the WO ‘606 pneumatic tire and the claimed pneumatic tire is the use of the claimed mechanical engagement device to attach the run-flat load support bodies to the respective sidewall portions of the already vulcanized tire (US ‘767 embodiment of Figures 2 and 5-7 with the variant of the run-flat sidewall inserts 218, 220 being present only in the sidewall portions of the tire, paragraphs 0010-0042 and 0044-0087: only in the sidewall portions, paragraphs 0056-0059 and 0069; secured to sidewall inner surfaces by semi-permanent adhesive or “other materials or structures”, paragraphs 0065-0066), however, US ‘607 and Campagna teach to use Velcro™ (hook and loop) surface fasteners to secure run-flat supports to the inner surfaces of pneumatic tires either circumferentially continuously or circumferentially spaced in order to allow replacement or retrofitting of the run-flat supports (US ‘607 embodiment of Figures 7, 9, 15, and 17, paragraphs 0047-0048, 0058, 0060-0061, 0067, and 0072, “diagonally opposite” = circumferentially spaced, either male (hook) side or female (loop) side can be attached to load support body and other side attached to tire inner surface by “sticky substance” as an alternative to attachment by vulcanization; Campagna embodiments of Figures 4 and 6A-6C, col. 4 line 55 - col. 5 line 30); it would therefore have been obvious to one of ordinary skill in the art to provide in the WO ‘606 tire the alternative run-flat sidewall insert attachment in the form of Velcro™ (hook and loop) surface fasteners either circumferentially continuously or circumferentially spaced in order to allow replacement or retrofitting of the run-flat supports. As to claim 4, it would have been obvious to one of ordinary skill in the art to provide enough or more than enough fastener shear force and peel strength for the fastener to do its job (which is enough to meet the broadly claimed open-ended ranges in claim 4).
Claim(s) 3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2018/009606 A1 (equivalent to US Patent Application Publication 2019/0184767 A1) having an effective filing date of July 6, 2016 in view of US Patent Application Publication 2015/0027607 A1 and Campagna (4,371,023) as applied to claims 1, 2, and 4 above, and further in view of Tanno et al. (8,444,795 B2) and US Patent Application Publication 2015/0306831 A1 cited by applicant.
 	It is well known to provide the male hook part of such surface fasteners on the inside of the tire so that integral anchoring elements can secure the fastener part to the tire inner surface during vulcanization of the tire without the need for adhesive, as evidenced for example by Tanno et al. (Figure 3, col. 5 lines 34-45, col. 6 line 61 - col. 7 line 11, and col. 7 line 61 - col. 8 line 2) and US ‘831 (Figure 3, paragraphs 0009 and 0038); it would therefore have been obvious to one of ordinary skill in the art in the above tire to provide the male hook part of the surface fasteners on the inside of the tire so that integral anchoring elements can secure the fastener part to the tire inner surface during vulcanization of the tire without the need for adhesive.
 	As to claim 13, favorable consideration would be given if claim 13 included the limitation that the mechanical engagement device is disposed only on a radially outermost part of the region of the surface of the respective load support body contacting the inner surface of the respective sidewall portion during run-flat traveling (substitute specification p. 9 lines 13-18).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2018/009606 A1 (equivalent to US Patent Application Publication 2019/0184767 A1) having an effective filing date of July 6, 2016 in view of US Patent Application Publication 2015/0027607 A1, Campagna (4,371,023), Tanno et al. (8,444,795 B2), and US Patent Application Publication 2015/0306831 A1 cited by applicant as applied to claims 3 and 12-13 above, and further in view of US Patent Application Publication 2004/0187994 A1.
 	It is well known to provide such a projection on the sidewall inner surface of such run-flat pneumatic tires to further secure the run-flat insert, as evidenced for example by US ‘994 (Figure 1, paragraphs 0001-0015); it would therefore have been obvious to one of ordinary skill in the art in the above tire to provide such a projection on the sidewall inner surfaces to further secure the run-flat inserts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            June 12, 2022